Title: From James Madison to William Jones, 27 August 1814
From: Madison, James
To: Jones, William


        
          Dear Sir
          Brookville Aug. 27. [1814] 10 OC
        
        On our arrival at Montgomery Ct. H. we found, according to report, that the army had left it about noon, in full march towards Baltimore, whither the Enemy were supposed to be bending their course. We came to this place last evening with a view of joining the Secy. of State with the army, or of going with him to Washington as he might think best. I have just recd. a note from him, saying that the Enemy were on their way to Marlbro’, and recommending that we all repair to the City as soon as possible. Mr. Rush & myself will set out immediately, and I send notice by express to Genl. A. & Mr: C. who I understand are at Frederick Town. I hope you will, with the party attached to your care, have remained at Wileys and be so much the more quick in your return to the City. Affece. respects
        
          James Madison
        
       